Citation Nr: 0531788	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in July 2001.  
The veteran's case was remanded to the RO for additional 
development in September 2001 and in November 2003.  The case 
is again before the Board for appellate review.


FINDING OF FACT

PCT did not begin during the veteran's period of military 
service and is not otherwise attributable to such service.


CONCLUSION OF LAW

The veteran does not have PCT that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records (SMRs) have been associated with the 
claims file.  The veteran was treated for infected insect 
bites in July 1969, presumably during the veteran's period of 
service in the Republic of Vietnam.  He was found to have a 
sebaceous cyst on his right arm in November 1971.  His 
separation examination dated in November 1971 was negative 
for any indication of a skin disability.  

The veteran was afforded a VA examination in February 1972.  
The examination related to a claim of service connection for 
asthma and there were no findings related to the issue on 
appeal.

Private treatment records from E. Marks, M.D., dated from 
September 1975 to March 1987 were associated with the claims 
file.  The records reflect a diagnosis of PCT in 1980.  There 
was no evidence provided of a nexus to military service.  

Private treatment records from Lewis-Gale Clinic, Inc., dated 
from October 1985 to April 1986.  G. Gross, M.D., provided a 
letter dated in October 1985 whereby he diagnosed PCT.  Dr. 
Gross reported that PCT is an inherited metabolic disease 
which expresses itself with exposure to various hepatotoxins.  
The veteran was noted to work in an area where he was exposed 
to a number of chemicals.  He opined that the major 
hepatotoxin in the veteran's case was ethanol.  He noted that 
the veteran had a history of alcoholism.  He reported that 
treatment would include avoidance of all hepatotoxic agents, 
particularly alcohol.

The veteran was afforded a VA examination in November 1993.  
The veteran was diagnosed with PCT as secondary to alcohol 
dependency.  

The veteran provided testimony at a hearing at the RO in 
March 1996.  He testified that he did not have any symptoms 
of PCT prior to his service in Vietnam.  He testified that he 
observed an onset of sores upon his return from Vietnam.

The veteran submitted lay statements from his family dated in 
April 2000.  The veteran's mother and brother reported that 
the veteran did not have any symptoms prior to service and an 
onset of sores were observed after the veteran's return from 
Vietnam.  

Letters from two VA physicians were associated with the 
claims file.  The first letter was dated in April 2000.  The 
physician indicated that it was as likely as not that the 
veteran's reported rash in service was the first 
manifestation of PCT.  The second letter was dated in May 
2000 and the examiner stated that the veteran's reported rash 
in service was very possibly the first manifestation of PCT.  

The veteran testified at a Board hearing in July 2001.  He 
testified that while he was in Vietnam his unit utilized 
Agent Orange.  He reported that Agent Orange was sprayed 
between the flight line, in between runways, and around the 
perimeter to keep the foliage down.  He reported that he had 
a rash while he was in Vietnam that would not heal and that 
he was treated for bug bites.  He testified that he did not 
seek treatment upon his return from Vietnam but that he did 
seek treatment for his PCT sometime between 1975 and 1980.  
He said he was diagnosed with PCT and hepatitis at that time.  
The veteran stated that various doctors had related his PCT 
to his time in Vietnam and his exposure to Agent Orange.  

The RO asked the VA physicians who had previously submitted 
opinions in April 2000 and May 2000 to provide an explanation 
for their opinions.  One of the physicians responded by a 
letter dated in August 2002.  The physician stated that the 
veteran had been diagnosed with PCT.  He said that PCT has 
been clearly associated with alcohol, most likely due to 
alcohol's effect on the liver that in turn exacerbates the 
PCT.  He also stated that a clear association has been 
established between PCT and chronic Hepatitis C, and due to 
its effects on the liver, Hepatitis C can also exacerbate 
PCT.  He stated that the only risk factor he was aware of for 
Hepatitis C was the veteran's military service during the 
Vietnam era.  He concluded that the veteran most likely had 
chronic Hepatitis C for about 30 years.  He stated that the 
period of time encompassed any symptoms he had from PCT and 
incriminates Hepatitis C as a possible cause for his clinical 
exacerbations of the PCT.  

The veteran was afforded a VA examination in October 2002.   
The examiner confirmed the veteran's diagnosis of PCT.  He 
reported that PCT is a metabolic disorder which is induced by 
liver toxins.  He concluded that the most likely reason for 
the exhibition of the condition would be the ethanol in 
alcohol, as well as chlorine, and certain other chemicals 
that the veteran used in his employment.  He stated that the 
correlation between Agent Orange and the development of PCT 
had not been clearly established.  He opined that the most 
likely cause of the veteran's PCT was ethanol abuse and not 
exposure to Agent Orange.  

Also associated with the claims file are VA outpatient 
treatment reports dated from January 1994 to May 2003.  The 
records reflect that the veteran had received treatment for 
health conditions unrelated to the issue on appeal.  The 
veteran's PCT was discussed by history.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, some diseases associated with exposure to 
certain herbicide agents, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree at certain times after separation from 
active duty.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  PCT may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within a year after the last date on which 
the veteran performed active military service in the Republic 
of Vietnam during the period from January 9, 1962, to May 7, 
1975.  Id.  (In this case, the veteran last served in Vietnam 
in 1970.)

As noted by the evidence described above, the veteran 
experiences PCT; however, this disability has not been linked 
to his period of military service.  The Board notes that the 
veteran's SMRs indicate that the veteran complained of a rash 
in service which was diagnosed as infected bug bites.  The 
veteran's separation physical examination noted no skin 
disease or disability whatsoever.  Further, the evidence 
shows that the veteran did not seek treatment for any skin 
disability until sometime after 1974, at least 3 years after 
service.  

The Board notes the statements of the veteran's mother and 
sister alleging that the veteran suffered skin rashes from 
the time he left service.  These testimonials, however, 
relate only to the veteran's post-service experiences, and 
not to what occurred in service.  Moreover, and more 
importantly, these individuals are not competent to provide 
diagnosis or medical nexus evidence.  Medical diagnosis, by 
its very nature, requires specialized education, training, 
and experience.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  Thus, the Board concludes 
that there is no competent evidence from the lay persons 
showing PCT within a year of the veteran's return from 
Vietnam or otherwise linking PCT with the veteran's period of 
military service.  

The Board notes the veteran's suggestion that his PCT may be 
connected to exposure to Agent Orange during military 
service.  As noted above, there are certain diseases 
associated with exposure to herbicide agents that may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 
C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents are chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Thus, while the law presumes 
this veteran was exposed to an herbicide agent during his 
service in Vietnam, and since PCT is one of the diseases 
listed above, he can claim presumptive service connection for 
this disability based on exposure to Agent Orange.  However, 
as already noted, there is no evidence showing PCT to a 
compensable degree following his return from Vietnam.  

At both November 1993 and the November 2002 VA examinations, 
the examiners opined that the veteran's PCT was related to 
the veteran's ethanol abuse and not his exposure to Agent 
Orange.  The August 2002 letter from another VA physician 
includes a statement to indicate that the veteran may have 
been exposed to Hepatitis C while in service.  He stated that 
there is an association between Hepatitis C and PCT but he 
said that Hepatitis C was a possible cause for the veteran's 
exacerbations of PCT.  Furthermore, he noted that there is a 
clear association between alcohol and exacerbations of PCT.  
The April and May 2000 statements by VA physicians appear to 
be based on an inaccurate factual premise, namely that the 
veteran experienced a chronic rash since his return from 
Vietnam.  His service medical records do not support such a 
conclusion.  Consequently, the Board gives no weight to these 
opinions.  As for the opinion that the veteran's PCT, or 
exacerbation thereof, can be traced to hepatitis C, the Board 
notes that this opinion was based on a risk factor of Vietnam 
service as an explanation for the veteran having hepatitis C.  
As with the earlier opinions that were based on an inaccurate 
premise, this opinion provides no basis for saying that 
Vietnam service per se constitutes a risk factor for 
hepatitis C.  There is no suggestion in the record that there 
exists any factual predicate for the examiner's conclusion.  
For this reason, no weight is given to this opinion.  (The 
Board also notes that service connection for hepatitis was 
previously denied by the RO in an April 1994 rating decision 
that was not appealed.  Even if the Board were to concede 
that hepatitis C caused or aggravated PCT, it is a non-
service-connected disability as previously adjudicated in 
1994.)

Based on consideration of the evidence described above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  PCT was not found by medical 
practitioners until well after his active military service.  
VA examiners who have undertaken a careful review of the 
record have opined that the veteran's PCT was related to his 
ethanol abuse and another VA physician noted the clear 
association between alcohol and exacerbations of PCT.  
Therefore, the absence of evidence of chronic skin disability 
until long after military service and the VA opinions linking 
the veteran's skin disability to ethanol abuse is of greater 
evidentiary weight than the remaining evidence of record.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PCT.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in December 1999.  The RO 
wrote to the veteran in January 2004 and informed him of the 
evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
a followup letter to the veteran in February 2005.  The 
veteran was again informed of the evidence needed to 
substantiate his claim of service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was given several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for PCT should be granted.  


ORDER

Entitlement to service connection for PCT is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


